FRED W. JONES, Jr., Judge.
Defendant Lewis was charged with one count of aggravated burglary and was exposed to 30 years at hard labor. Pursuant to a plea bargain in which it was understood that defendant would be sentenced to no more than twelve years at hard labor he pled guilty as charged. He was sentenced to seven years at hard labor, and appealed. Defendant’s only assignment of error is the alleged excessiveness of his sentence. We affirm.
In November, 1988 the defendant entered a house in West Monroe through an unlocked window. The owner of the house, a 70 year-old woman who lived alone, awakened to find the defendant sitting on top of her, attempting to put a rag into her mouth. The victim bit the defendant, drawing blood from his finger. The defendant fled. Police officers later apprehended him with his finger still bleeding. Defendant admitted he entered the victim's home with the intent to steal money. The victim suffered several bruises on her face.
This court notes that defendant’s plea bargain reduced his maximum prison exposure from thirty years to twelve years. The defendant’s seven year hard labor sentence is five years less than the maximum contemplated by the defendant under the plea bargain, and is three years less than what the court initially intended to impose. Defense counsel, in chambers, convinced the trial court to impose a sentence of less than 10 years.
Where the defendant pleads guilty as a result of plea negotiations with the understanding that there is a ceiling on the sentence which will be imposed, he may not complain of an excessive sentence nor is there a need for the trial judge to give reasons for the sentence as required by La.C.Cr.P. Art. 894.1. State v. Bell, 412 So.2d 1335 (La.1982); State v. Hicks, 403 So.2d 676 (La.1981); State v. Wilson, 438 So.2d 635 (La.App. 2d Cir.1983); State v. Brown, 427 So.2d 1284 (La.App. 2d Cir. 1983).
Having agreed to a sentence of up to twelve years at hard labor on the facts of the case, the defendant’s claim that his seven year sentence is excessive is without merit. The sentence is AFFIRMED.